        Case 1:18-cr-00259-PKC Document 335-1 Filed 06/07/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
____________________________________
UNITED STATES OF AMERICA                                     xxxxxxx
                                                             [Proposed]
                                                             Order of Restitution
               v.

GEDIMINAS BERTULIS,

                        Defendant.                           Docket No. S4 18 Cr. 259 (PKC)
__________________________________

       Upon the application of the United States of America, by its attorney, Audrey Strauss,

United States Attorney for the Southern District of New York, Jonathan E. Rebold, Assistant

United States Attorney, of counsel; the presentence report; the Defendant’s conviction in this

case; and all other proceedings in this case, it is hereby ORDERED that:


       1.      Amount of Restitution

       Gediminas Bertulis, the Defendant, shall pay restitution in the total amount of $133,071.83

to the victims of the offenses charged in the Indictment, S4 18 Cr. 259 (PKC). The names,

addresses, and specific amounts owed to the victims are set forth in the Schedule of Victims,

attached hereto as Schedule A. Upon advice by the United States Attorney’s Office of a change

of address of a victim, the Clerk of the Court is authorized to send payments to the new address

without further order of this Court.

               A.      Joint and Several Liability

       The defendant’s liability for restitution shall be joint and several with Mikhail Dikler, a

codefendant charged under Docket Number S1 18 Cr. 259 (PKC); Ramil Fazlutdinov, Alex

Razumovskiy, Marko Stasiv, and Gennady Toporov, codefendants charged under Docket

Number S2 18 Cr. 259 (PKC); Kyrylo Samoilenko, a co-defendant charged under Docket
        Case 1:18-cr-00259-PKC Document 335-1 Filed 06/07/21 Page 2 of 4




Number S3 18 Cr. 259 (PKC); and any other defendant sentenced to restitution whose restitution

order is made joint and several.

                 B.    Apportionment Among Victims

       Pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid before the United

States is paid. Restitution shall be paid to the victim(s) identified in the Schedule of Victims,

attached hereto as Schedule A, on a pro rata basis, whereby each payment shall be distributed

proportionally to each victim based upon the amount of loss for each victim, as set forth more fully

in Schedule A.

                 C.    Terms of Restitution

       The defendant’s liability for restitution shall continue unabated until either the Defendant

has paid the full amount of restitution ordered herein, or every victim has been paid the total

amount of his or her loss from all the restitution paid by the defendant and the above-mentioned

co-defendants. No further payment shall be required after the sum of the amounts actually paid

by the defendant and the co-defendants has fully covered all the compensable injuries.


       2.        Schedule of Payments

       Pursuant to 18 U.S.C. § 3664(f)(2), in consideration of the financial resources and other

assets of the Defendant, including whether any of these assets are jointly controlled; projected

earnings and other income of the Defendant; and any financial obligations of the Defendant;

including obligations to dependents, the Defendant shall pay restitution in the manner and

according to the schedule that follows:

       In the interest of justice, restitution shall be payable in installments, pursuant to 18 U.S.C.

§ 3572(d)(1) and (2), in an amount equal to 20 % (twenty percent) of the Defendant’s gross

income on the first of each month.


                                                 2
        Case 1:18-cr-00259-PKC Document 335-1 Filed 06/07/21 Page 3 of 4




       If the Defendant defaults on the payment schedule set forth above, the Government may

pursue other remedies to enforce the judgment.


       3.      Payment Instructions

       The Defendant shall make restitution payments by certified check, bank check, money

order, wire transfer, credit card or cash. Checks and money orders shall be made payable to the

“SDNY Clerk of the Court” and mailed or hand-delivered to: United States Courthouse, 500 Pearl

Street, New York, New York 10007 - Attention: Cashier, as required by 18 U.S.C. § 3611. The

Defendant shall write his/her name and the docket number of this case on each check or money

order. Credit card payments must be made in person at the Clerk’s Office. Any cash payments

shall be hand delivered to the Clerk’s Office using exact change, and shall not be mailed. For

payments by wire, the Defendant shall contact the Clerk’s Office for wiring instructions.

       4.      Additional Provisions

       The Defendant shall notify, within 30 days, the Clerk of Court, the United States Probation

Office (during any period of probation or supervised release), and the United States Attorney’s

Office, 86 Chambers Street, 3rd Floor, New York, New York 10007 (Attn: Financial Litigation

Unit) of (1) any change of the Defendant’s name, residence, or mailing address or (2) any material

change in the Defendant’s financial resources that affects the Defendant’s ability to pay restitution

in accordance with 18 U.S.C. § 3664(k). If the Defendant discloses, or the Government otherwise

learns of, additional assets not known to the Government at the time of the execution of this order,

the Government may seek a Court order modifying the payment schedule consistent with the

discovery of new or additional assets.




                                                 3
        Case 1:18-cr-00259-PKC Document 335-1 Filed 06/07/21 Page 4 of 4




        5.      Restitution Liability

        The Defendant’s liability to pay restitution shall terminate on the date that is the later of 20

years from the entry of judgment or 20 years after the Defendant’s release from imprisonment, as

provided in 18 U.S.C. § 3613(b). Subject to the time limitations in the preceding sentence, in the

event of the death of the Defendant, the Defendant’s estate will be held responsible for any unpaid

balance of the restitution amount, and any lien filed pursuant to 18 U.S.C. § 3613(c) shall continue

until the estate receives a written release of that liability.

        6.      Sealing

        Consistent with 18 U.S.C. §§3771(a)(8) & 3664(d)(4) and Federal Rule of Criminal

Procedure 49.1, to protect the privacy interests of victims, the Schedule of Victims, attached hereto

as Schedule A, shall be filed under seal, except that copies may be retained and used or disclosed

by the Government, the Clerk’s Office, and the Probation Department, as need be to effect and

enforce this Order, without further order of this Court.


        SO ORDERED:

        ___________________________________                            7/9/2021
                                                                       _____________
        HONORABLE P. KEVIN CASTEL                                      DATE
        UNITED STATES DISTRICT JUDGE




                                                    4
